DETAILED ACTION

This action is in response to the request for continued examination filed on 12/28/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8-9, 13-14, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US Patent 7109691) in view of Wei et al. (US 2008/0303495). 	Regarding claims 1 and 8, Brooks et al. discloses (see fig. 3) a voltage regulator .
Claims 2 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US Patent 7109691) in view of Wei et al. (US 2008/0303495) and Ishioka (US 2011/0194319). 	Regarding claims 2 and 10, Brooks et al. does not disclose the control circuit is configured to determine a number of enabled phase circuits of the plurality of phase circuits based on the power state signal and a mapping table. 	Wei et al. discloses (see fig. 4) that the control circuit is configured to determine a number of enabled phase circuits of the plurality of phase circuits based on the power state signal (operation of 38 based on power state signal from the load). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the regulator of Brooks et al. to include the features of Wei et al. because it provides for an output (load) transient control means, thus increasing operational efficiencies. 		Ishioka discloses (see fig. 1) that a control circuit (18) is configured to determine a number of enabled phase circuits of a plurality of phase circuits (30a-30c) based on a . 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US Patent 7109691) in view of Wei et al. (US 2008/0303495) and Hwang (US 2002/0057082). 	Regarding claim 4, Brooks et al. does not disclose that the control circuit is configured to receive a sense voltage based on the output voltage, and control the pulse width modulation signal based on the sense voltage. 	Hwang discloses (see fig. 1) that a control circuit (106) is configured to receive a sense voltage based on the output voltage (connection to Vout), and control the pulse width modulation signal based on the sense voltage (106 is a PWM controller). 	Therefore it would been obvious to one having ordinary skill in the art at the time the invention filed to modify the regulator of Brooks et al. to include the features of Hwang because it’s used as a means mitigate output voltage changes by adjusting .
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US Patent 7109691) in view of Wei et al. (US 2008/0303495) and Markowski (US 2011/0254531). 	Regarding claims 6 and 18, Brooks et al. does not disclose the control circuit is configured to generate the enable signal based on a trim table. 	Markowski discloses (see fig. 4) that a control circuit (406) is configured to generate an enable signal based on a trim table (signal to enable a sub-converter based on table of current. See paragraph 0025-0027). 	Therefore it would been obvious to one having ordinary skill in the art at the time the invention filed to modify the regulator of Brooks et al. to include the features of Markowskis because it’s used as a means mitigate current changes by adjusting operations, thus increasing operational efficiencies.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US Patent 7109691) in view of Wei et al. (US 2008/0303495). 	Regarding claim 7, Brooks et al. does not disclose that the control circuit and the load circuit are located on a first integrated circuit (IC) die, and the phase circuit of the plurality of phase circuits is located on a second IC die. 	Wei et al. discloses the claimed invention except for the control circuit and the load circuit being located on a first integrated circuit (IC) die, and the phase circuit of the plurality of phase circuits being located on a second IC die. It would have been obvious . 	
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US Patent 7109691) in view of Wei et al. (US 2008/0303495), Markowski (US 2011/0254531) and Yang et al. (US Patent 9570999). 	Regarding claim 19, Brooks et al. does not disclose that each phase circuit of the plurality of phase circuits comprises a thermal sensor configured to generate a sensor signal, and the control circuit is configured to generate the enable signal based on the sensor signal and temperature-based scaling data in the trim table. .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838